Citation Nr: 9913958	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain with radiculitis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from January 1956 to June 
1957.  

This appeal arises from a March 1994 rating decision of the 
Buffalo, New York Regional Office (RO), which denied 
entitlement to a rating in excess of 40 percent for chronic 
low back strain with radiculitis and denied entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability. 


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.103(a) (1998).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board of 
Veterans' Appeals (Board) must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured.

Of record are letters from Joseph C. Tutton, M.D. and the 
report of a VA examination in December 1997.  The Board finds 
that, based on the medical evidence of record, it is unclear 
as to the current severity of the veteran's service-connected 
low back disability.  Dr. Tutton has twice reported the 
veteran had absent ankle jerks bilaterally; however, the 
presence or absence of such disability was not noted on the 
1997 VA examination.  On the most recent VA examination, the 
examiner noted the veteran's complaints of low back pain on 
use, and noted that lumbar range of motion was restricted, 
but made no mention of pain on motion and made no attempt to 
equate any pain on use with additional loss of motion.  
Moreover, the examiner did not indicate the severity of the 
veteran's disc syndrome in terms of the degree and frequency 
of attacks.  While the veteran complained of spasms, it is 
unclear as to whether spasms were objectively noted on 
examination.  In view of the foregoing, the veteran should be 
afforded another VA examination to ascertain the nature and 
severity of his low back disability.  Additionally, the Board 
notes that records from the reported November 1996 emergency 
room visit, which may objectively demonstrate a flare up of 
the veteran's low back disability, are not included with the 
claims folder, nor are there treatment records from Dr. 
Tutton in the claims folder.  

The RO's attention is also directed to the Court's decision 
in the case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 
4.45 (1998).  It was specified that the medical examiner 
should be asked to determine the extent of functional 
disability due to pain and determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination, and such determinations, if feasible, should 
be expressed in terms of the degree of additional range-of-
motion loss or ankylosis due to any weakened movement, excess 
fatigability or incoordination.  It was also held that 38 
C.F.R. § 4.14 (1998) (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Lastly, the Board notes that, as the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service connected disabilities is inextricably 
intertwined with the increased rating issue, it will be 
deferred until after the increased rating is completely 
developed and reviewed by the RO.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his lumbosacral spine disability since 
1996.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
records from the veteran's reported 
emergency room visit in November 1996, as 
well as complete and current treatment 
records from Dr. Tutton.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurology 
examinations, in order to ascertain the 
nature and severity of his service 
connected low back disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


